DETAILED ACTION
Allowable Subject Matter
Claims 1, 2, 7, 14-17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, applicant has incorporated previous claim 10 into the claim. It was noted in the previous office action how Robinson (US 4,317,445) and Hokama (US 5,279,572) teach many of the limitations of claim 1, however each are silent to the catheter system comprising a bio-impedance sensor, wherein the bio- impedance sensor comprises a first electrode and a second electrode, wherein the first electrode is embedded in the inner surface of the introducer needle at the distal end of the introducer needle or the outer surface of the catheter at the distal end of the catheter within the gap, wherein the second electrode is configured to be secured to skin of a patient  in combination with the rest of the limitations of claim 1.
Claims 2 and 7 depend from claim 1.
As to claim 14, no combination of prior art was found, including Robinson and Hokama, that teaches or makes obvious all of the limitations of a catheter system, comprising: a catheter adapter, comprising a distal end and a proximal end; a catheter, comprising a distal end, a proximal end, a catheter lumen extending through the distal end and the proximal end, and an inner surface forming the catheter lumen, wherein the catheter extends distally from the distal end of the catheter adapter, wherein the distal end of the catheter comprises a distal opening; an introducer needle extending through the distal opening, wherein the introducer needle comprises a sharp distal tip; a first position indicator configured to indicate the introducer needle is inserted into a vein, wherein the first position indicator comprises a notch disposed within the introducer needle and proximate a gap disposed between an outer surface of the introducer needle and an inner surface of the catheter, wherein the first position indicator further comprises an absorbent material disposed within the notch; and a second position indicator configured to indicate the catheter is inserted into the vein.
Claims 15-17 depend from claim 14.
As to claim 21, no combination of prior art was found, including Robinson and Hokama, that teaches or makes obvious all of the limitations of a catheter system, comprising: a catheter adapter, comprising a distal end and a proximal end; a catheter, comprising a distal end, a proximal end, a catheter lumen extending through the distal end of the catheter and the proximal end of the catheter, and an inner surface forming the catheter lumen, wherein the catheter extends distally from the distal end of the catheter adapter, wherein the distal end of the catheter comprises a first hole and a second hole proximal to the first hole; an introducer needle extending through the catheter, wherein the introducer needle comprises a sharp distal tip, a first groove, and a second groove, wherein a distal end of the first groove is proximate the first hole, wherein a distal end of the second groove is proximate the second hole; and a gap disposed between an outer surface of the introducer needle and the inner surface of the catheter and within the catheter lumen, wherein the gap is in fluid communication with the first hole such that in response to the first hole being inserted into a vein, blood may flow through the first hole and into the gap, wherein the gap is disposed within the first groove.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783